Sutherland, J.
(dissenting.) It is impossible to sustain the transaction, even on the answers.
The statute declares void every conveyance, &c. “made with the intent to hinder, delay or defraud creditors,” &c. The necessary effect or result of the transaction, as avowed in the answers, was to hinder and delay creditors. The parties must be presumed to have intended the necessary effect or result of the transaction. Even the favored creditors, to whom the notes were turned out, were obliged to take the notes and wait until they matured, or get nothing. Take the statement of the transaction in the answer of the defendants composing the firm, and it can not be supported without evading the statute. They say that the sale was made to prevent the property from being sacrificed, and that the confidential creditors should get the avails ; but, as I have said, even the confidential creditors could not get the avails until the notes matured, and the necessary effect was to hinder and delay even them. It is quite immaterial how good or pure in a moral aspect the motives of the defendants may have been.
The giving of the notes did not make E. F. Stone & Hall purchasers for value. When this action was commenced, by their own answer they were not purchasers for value, except to the extent that they may have actually paid their notes.
Without examining the evidence on the question of fraud in fact, or other questions in the case, I think, then, that the judgment should be reversed, and a new trial ordered, with costs to abide the event.
Judgment affirmed.
Ingraham, Clerke and Sutherland, Justices.]